DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because it should be labeled as --withdrawn--, see Office Action filed on 5/14/2021.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell (US Pat No 8,100,796 B2). O’Donnell discloses a belt for an elevator system (title), comprising: 
Re claims 1, 14, a plurality of tension members (42) arranged along a belt width and extending longitudinally along a length of the belt (figs. 1-2), each tension member including a plurality of load carrying fibers (col 2 ln 26-36), the plurality of load carrying fibers including a plurality of aromatic polyester based fibers (col 2 ln 26-36: Vectran); and a jacket material (44) at least partially encapsulating the plurality of tension members (figs. 1-2); wherein the plurality of load carrying fibers further includes ultrahigh molecular weight 
Re claims 2, 9, 15, wherein the aromatic polyester fibers are formed from a liquid crystal polymer material (col 2 ln 26-36: Vectran).
Re claim 5, wherein the jacket materials are selected from the group consisting of polyurethanes, polyesters, ethylene propylene diene elastomer, chloroprene, chlorosulfonyl polyethylene, ethylene vinyl acetate, polyamide, polypropylene, butyl rubber, acrylonitrile butadiene rubber, styrene butadiene rubber, acrylic elastomer, fluoroelastomer, silicone elastomer, polyolefin elastomer, styrene block and diene elastomer, natural rubber and any combination of at least of two compound (col 2 ln 41).
Re claims 6, 12, 18, wherein the plurality of load carrying fibers can also be disposed in a matrix material (col 4 ln 14-15).
Re claims 7, 13, 19, wherein the matrix material is a polyurethane, vinylester, or epoxy material (col 4 ln 14-15).
Re claim 8, a hoistway; an elevator car disposed in the hoistway and movable therein; a belt (40) operably connected to the elevator car to suspend and/or drive the elevator car along the hoistway (Examiner takes Official Notice the hoistway, car, and belt arrangement are known in the art), the belt including: a plurality of tension members (42) arranged along a belt width and extending longitudinally along a length of the belt (figs. 1-2), each tension member including a plurality of load carrying fibers (col 2 ln 26-36), the plurality of load carrying fibers including a plurality of aromatic polyester based fibers (col 2 ln 26-36: Vectran); and a jacket material (44) at least partially encapsulating the plurality of tension members (figs. 1-2); wherein the plurality of load carrying fibers further includes ultrahigh 
O’Donnell does not disclose:
Re claims 1, 8, 14, the plurality of load carrying fibers further includes ultrahigh molecular weight polypropylene fibers.
Re claims 3, 10, 16, wherein the plurality of load carrying fibers includes at least 50% aromatic polyester fibers.
Regarding claims 1, 8, 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed material to achieve lightweight characteristics and high longitudinal tensile strength, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claims 3, 10, 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed range to effectively achieve the desired weight and strength combination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Examiner takes Official Notice that the hoistway, car, and belt for suspending/driving the car are known in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ these components to effective lift a load vertically along a building.

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.
 Examiner respectfully disagrees. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 was withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. The claim set (1-3, 5-10, 12-16 and 18-19) that is being searched and examined falls into an embodiment with a matrix material. Whereas claim 20 falls into a different embodiment absent of a matrix material. Therefore, claim 20 is directed to an invention that is independent or distinct from the invention originally claimed. The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
On pages 5-6 of the Remarks, Applicant argues the prior art(s) does not disclose or suggest usage of the ultrahigh molecular weight polypropylene fibers. Examiner respectfully disagrees. O’Donnell col 2 ln 26-36 describes various “appropriate material” or “combination of materials” may be used. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed material to achieve lightweight characteristics and high longitudinal tensile strength, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.